DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art figures 1 and 2 (APA) in view of US Patent Application 2003/0141158 to Beringer and US Patent 5071159 to Kamimura et al.

a first bypass channel 124’, being connected between an oil chamber in the piston travel channel and the oil outlet;
a drive unit 17’, 18’ connected to the piston; wherein the drive unit is configured to control the piston to make a piston travel in the hydraulic unit according to a signal outputted from the ECU 16’, so as to block a fluid pressure in the brake caliper from continuously increasing with an apply force on the brake lever, such that forward somersault of the vehicle is prevented as described at the end of paragraph [0005], but is silent with regards to a second bypass channel, being connected to the oil inlet by one end thereof; a third bypass channel being connected to the oil chamber by one end thereof; and a non-return ball valve connected to the other end of the second bypass channel and the other end of the third bypass channel by a first gate and a second gate thereof and a suspension travel sensor for monitoring a suspension displacement of a suspension mechanism of the vehicle.
Beringer teaches in figures 3 and 4 and in paragraphs [0041] and [0045] a second bypass channel 1c, being connected to an inlet 2c by one end thereof; a third bypass channel 4b being connected to a chamber by one end thereof; and a non-return ball valve VA connected to the other end of the second bypass channel and the other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of APA to have included a second bypass channel, being connected to the oil inlet by one end thereof; a third bypass channel being connected to the oil chamber by one end thereof; and a non-return ball valve connected to the other end of the second bypass channel and the other end of the third bypass channel by a first gate and a second gate thereof, in view of the teachings of Beringer, in order to provide a means of improving safety by helping to avoid the risk of the vehicle flipping during braking as taught by Beringer in paragraph [0045]. 
Kamimura et al. teach in figure 1 the use of a suspension travel sensor 5 for monitoring a suspension displacement or movement in the vertical direction of a suspension mechanism of the vehicle or the parts of element 1 and for outputting a suspension travel signal as taught in col. 4 lines 48-50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the signal producing means of APA, as modified, to have been a suspension travel sensor, in view of the teachings of Kamimura et al., in order to provide a means of measuring a suspension displacement or movement characteristic to send a signal to a controller in order to reduce pitching to improve the riding comfort of the vehicle as taught by Kamimura et al. in col. 11 lines 43-63.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Re: claim 4.  APA, as modified, teaches in figures 1 and 2 of APA wherein the piston has a connect channel 125’ for communicating with the oil inlet 122’ and the oil outlet 123’; moreover, communication between the connect channel and the oil inlet as well as the oil outlet is broken as the piston executes the piston travel as shown in   figure 2.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Beringer and US Patent 5071159 to Kamimura et al. as applied above, and further in view of US Patent 8378803 to Keiser.

APA, as modified, teaches in figures 1 and 2 of APA an electronic control unit (ECU) 16’ for receiving a signal and determining whether or not the vehicle tends to be subject to forward somersault or not, but is silent with regards an alarm unit.
Keiser teaches in col. 1 lines 38-46 the use of an alarm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of APA, as modified, to have included an alarm, in view of the teachings of Keiser, in order to provide a means .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art figures 1 and 2 (APA) in view of US Patent Application 2003/0141158 to Beringer and US Patent 5071159 to Kamimura et al. and Keiser as applied above, and further in view of US Patent 5913577 to Arndt.
APA, as modified, teaches in figures 1 and 2 of APA wherein the drive unit comprises:
a connect rod 18’ for connecting a portion of the piston 19’ extending out of the hydraulic unit 12; and
a solenoid driver 17’ associated with the connect rod and electrically connected to the ECU 16’; wherein the solenoid driver produces an effect after receiving a current supplied from the ECU, and the connect rod is driven by the effect so as to control the piston to finish the piston travel in the hydraulic unit as shown going from figure 1 to figure 2, but is silent with regards to the solenoid driver including a coil being wound on the connect rod producing a magnetic field.
Arndt teaches in figure 1 the limitation wherein the drive unit comprises a connect rod 48 for connecting a portion of the piston 41 extending out of the hydraulic unit and a coil 46 being wound on the connect rod and electrically connected to the ECU or that which inputs the electrical signal to the coil wherein the coil 46 produces a magnetic field after receiving a current supplied from the ECU and the connect rod is driven by the magnetic field so as to control the piston to finish the piston travel in the hydraulic unit.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art figures 1 and 2 (APA) in view of US Patent Application 2003/0141158 to Beringer and US Patent 5071159 to Kamimura et al. as applied above, and further in view of US Patent 5913577 to Arndt.
APA, as modified, teaches in figures 1 and 2 of APA wherein the drive unit comprises:
a connect rod 18’ for connecting a portion of the piston 19’ extending out of the hydraulic unit 12; and
a solenoid driver 17’ associated with the connect rod and electrically connected to the ECU 16’; wherein the solenoid driver produces an effect after receiving a current supplied from the ECU, and the connect rod is driven by the effect so as to control the piston to finish the piston travel in the hydraulic unit as shown going from figure 1 to figure 2, but is silent with regards to the solenoid driver including a coil being wound on the connect rod producing a magnetic field.
Arndt teaches in figure 1 the limitation wherein the drive unit comprises a connect rod 48 for connecting a portion of the piston 41 extending out of the hydraulic unit and a coil 46 being wound on the connect rod and electrically connected to the ECU or that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pressure control valve of APA, as modified, to have been arranged, in view of the teachings of Arndt, in order to provide a well-known driving means for effecting pressure increase and decrease controls to ensure vehicle safety.


Claims 17, 19, 21-27, and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art figures 1 and 2 (APA) and US Patent 5071159 to Kamimura et al.
Re: claims 17, 27, and 32.  APA shows in figures 1 and 2 a system for preventing a vehicle from somersaulting comprising: 
a hydraulic unit 12’ configured to allow or block flow of braking fluid to a brake caliper 13’ of the vehicle;
and an electronic control unit (ECU) 16’ connected between the hydraulic unit 12’ and a sensor or signal producing means 15’ and configured to determine whether the vehicle tends to be subject to forward somersault according to the suspension travel signal generated by the suspension travel signal and to control the hydraulic unit to block flow of the braking fluid to the brake caliper when it is determined that the vehicle tends to be subject to forward somersault, but is silent with regards to a suspension 
Kamimura et al. teach in figure 1 the use of a suspension travel sensor 5 for monitoring a suspension displacement or movement in the vertical direction of a suspension mechanism of the vehicle or the parts of element 1 and for outputting a suspension travel signal as taught in col. 4 lines 48-50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the signal producing means of APA to have been a suspension travel sensor, in view of the teachings of Kamimura et al., in order to provide a means of measuring a suspension displacement or movement characteristic to send a signal to a controller in order to reduce pitching to improve the riding comfort of the vehicle as taught by Kamimura et al. in col. 11 lines 43-63.
With regards to the suspension/suspension mechanism specifically being at the rear, Examiner notes that since the vehicle is a two wheel vehicle, there are a finite number of identified, predictable solutions with a reasonable expectation of success – either the front wheel or the rear wheel.  It would have been obvious to try placing the suspension/suspension mechanism at the rear in order to control the vehicle dynamics to improve safety. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Also, with regards to claim 27, the brake lever is 11’, the brake caliper is 13’ and the hydraulic unit is 12’.


subject to forward somersault when the suspension travel signal corresponds to a predetermined relationship between

(MXxh) and (Mg/d)

where MX is a forward inertia force, h is a height of a center gravity of the vehicle, Mg is a weight of a rider of the vehicle, and d is a distance between the center gravity of the vehicle and a front wheel of the vehicle as described in paragraph [0006].
Re: claims 21, 22, and 24-26.  APA, as modified, teach in paragraph [0005] of the instant published application describing APA the limitation wherein the hydraulic unit is further configured to be connected to a brake lever 11’ and to allow flow
of the braking fluid to the brake caliper 13’ when a rider of the vehicle applies force on the brake lever; and

the ECU 16’ is further configured to control the hydraulic unit to block flow of the brake fluid to the brake caliper as shown in figure 2 when the rider applies force on the brake lever and when it is determined that the vehicle tends to be subject to forward somersault as taught in paragraph [0005] of the instant published application describing APA.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ECU of APA, as modified, to have been configured to control the hydraulic unit to cause decline or discharge of the suspension mechanism when it is determined that the vehicle tends to be subject to forward somersault, in view of the teachings of Kamimura et al., in order to provide a means of improving the suspension and safe operation of the vehicle. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art figures 1 and 2 (APA) and US Patent 5071159 to Kamimura et al. as applied above, and further in view of US Patent Application 2014/0331748 to Watanabe.
APA, as modified, is silent with regards to the suspension travel signal being associated with at least one of a forward inertia force, a height of a center gravity of the vehicle, a weight of a rider of the vehicle, and a distance between the center gravity of the vehicle and a front wheel of the vehicle.  
Watanabe teaches in paragraph [0059] the use of an acceleration sensor determining vertical movements of a member being associated with a center of gravity height of the member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the suspension travel signal of APA, as modified, to have been associated with a height of the center of gravity of the vehicle, in . 


Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.  Applicant argues that the modification of APA in view of Kamimura would change the principle of operation of APA.  Examiner disagrees.  The modification set forth in the instant Office action serves to provide a means of reducing pitching to improve ride comfort and safety.  In paragraph [0005] of the instant invention the prior art figures are described as including a brake control that serves to help prevent the vehicle from somersaulting i.e. pitching. Applicant argues that the modification would result in APA no longer reducing a braking force applied by the brake caliper to the wheel.  Examiner disagrees as she is not modifying APA by removing the braking system but instead is simply modifying the sensor upon which the braking control is based.  The signal from the travel sensor of Kamimura is taught to control supply and discharge of fluid.  Similarly, the signal from the travel sensor of APA, as modified by the teaching of Kamimura, would control the supply and discharge of brake fluid to prevent somersaulting or pitching.  Applicant next argues that while the modification may result in a reduction of pitching to improve the riding comfort, the modification would not reduce a braking force applied to the vehicle to prevent the vehicle from crash due to hard braking.  Examiner notes that it is the reduction of braking that helps to . 
Applicant then argued that Kamimura teaches the use of four travel sensors 5.  In response to Applicant's argument that Kamimura teaches four travel sensors, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner’s rejection is not intended to suggest the bodily incorporation of all four travel sensors of Kamimura in to the system of APA, but instead to modify the wheel speed sensor of APA to have been a travel sensor, in view of the teachings of Kamimura, in order to provide an alternate signal upon which to control the braking system to help prevent pitching or somersaulting of the vehicle.
Accordingly, the above rejections have been maintained.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
February 27, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657